DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 8/26/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10,834,802 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, in combination with other limitations of the claim, the cited prior art fails to teach “providing feedback, via a status indicator comprising a plurality of light sources, to indicate one of a first present intensity level of a first lighting device of the plurality of lighting devices or a second present intensity level of a second lighting device of the plurality of lighting devices, wherein the feedback is based on the command being the first command type or the second command type and a comparison of the first present intensity level to the second present intensity level” structurally and functionally interconnected with other limitations as required by claim 1, nor would it have been obvious to one of ordinary skill in the art to do so.
Claims 2-13 are allowed as being dependent on claim 1.
With respect to claim 14, in combination with other limitations of the claim, the cited prior art fails to teach “providing feedback, via a status indicator comprising a plurality of light sources, to indicate a starting intensity level and adjusting the feedback provided via the status indicator over time to indicate an ending intensity level, wherein the ending intensity level is the highest of the future intensity levels of the plurality of devices” structurally and functionally interconnected with other limitations as required by claim 14, nor would it have been obvious to one of ordinary skill in the art to do so.
Claims 15-20 are allowed as being dependent on claim 14.
With respect to claim 21, in combination with other limitations of the claim, the cited prior art fails to teach “selecting a type of relative feedback to be provided via a status indicator based on the command and the device information, wherein the type of relative feedback comprises: a transition-down animation, a transition-up animation, and a responsive animation; and providing feedback using the selected feedback type via the status indicator” structurally and functionally interconnected with other limitations as required by claim 21, nor would it have been obvious to one of ordinary skill in the art to do so.
Claims 22 and 23 are allowed as being dependent on claim 21.
With respect to claim 24, in combination with other limitations of the claim, the cited prior art fails to teach “transmitting a second message to the remote control device, the second message comprising a present intensity level of a lighting device of the one or more lighting devices and a transition time; and transmitting the command to the one or more lighting devices responsive to the remote control device” structurally and functionally interconnected with other limitations as required by claim 24, nor would it have been obvious to one of ordinary skill in the art to do so.
Claims 25 and 26 are allowed as being dependent on claim 24.
Claims 1-26 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANY RICHARDSON whose telephone number is (571)270-5074.  The examiner can normally be reached on M-F, 6:30am to 2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JANY RICHARDSON/Primary Examiner, Art Unit 2844